DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to amendments filed on 07/18/2022.
	Claims 10, 17 and 27 have been amended, claims 16 and 26 have been cancelled, and claims 1-9 were previously cancelled.
	Claims 10-15, 17-25, 27 and 28 remain pending.


Claim Objections

2.	Applicant’s cancellation of claim 26 has been considered and obviates previous objection, as such the claim objection to claim 26 is hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15, 17-25, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

3.	Claim 10 recites the limitation "the process data of the request message" in the newly added “checking” limitation.  Although the preamble of the claim recites that the method is directed to retrieval of process data, there is insufficient antecedent basis for process data of the request message in the claim. For purposes of examination, the process data is interpreted as any data related to the associated subject of the request message.
	Claims 11-15, 17-25, 27 and 28 are rejected in view of their dependencies from claim 10.


Response to Arguments

4.	Applicant's arguments alleging that the Hoffner, Ciccarelli and Trossen references do not teach or disclose the newly added limitations of independent claim 10 have been fully considered but they are not persuasive.
	As noted by Applicant, it was acknowledged in the previous Office Action that Hoffner and Ciccarelli do not explicitly disclose “checking, by the data provision component, whether a request for [the process data of] the request message is resolvable by the data provision component”, and it is the Trossen reference which has been relied upon for teaching this limitation. Trossen expressly teaches that in response to receiving a requested SUBSCRIBE message, a server checks a local database to determine whether the request can be resolved by the server, however Applicant asserts that these teachings of Trossen do not teach the claimed limitation because the SUBSCRIBE message of Trossen is not a request for process data, and that therefore the SIP event server of Trossen is not checking whether a request for process data is resolvable. It appears Applicant’s rationale for this argument is based on an alleged distinction between the claimed process data and the data that is stored and processed in the references. Specifically, Trossen is directed to providing subscriptions to notifications of particular events, such as events related to content and services registered within the network. It is submitted that the claim limitation lacks any language describing the claimed process data in such a way that is distinct from this data being processed in Trossen. It is therefore submitted that the teachings in Trossen for checking, by a server corresponding to the claimed data provision component, whether a request for data indicated in a request message is resolvable by that server is unambiguously within the scope of checking, by the data provision component, whether a request for process data of a request message is resolvable by the data provision component.
	Applicant next argues that Hoffner, Ciccarelli, and Trossen, either alone or in combination, do not teach or disclose “setting up, by the data provision component, a generic subscription service at the data provision component for messages that contain any associated subject”, as recited by independent claim 10. Applicant acknowledges that Hoffner discloses a broker setting up a subscription for a messaging gateway in response to a request received from a gateway client, but asserts that Hoffner does not teach or disclose the broker setting up a generic subscription at the broker for messages that contain any associating subject. As cited, Hoffner teaches that brokers can register a mapping repository based on subscribed to topics, or subjects. In other words, each broker sets up a subscription service mapping to determine which published message or content associated with a particular topic should be delivered to which particular subscribing entities based on that topic. It is submitted that a broker in Hoffner setting up a generic subscription mapping in order to deliver messages of an associating topic to subscribing entities is equivalent to a data provision component, correlating with the broker, setting up a generic subscription service for messages that contain any associating subject. Applicant submits that Hoffner recites “other broker appliance can accept all received messages” and argues that messages that contain any associating subject, as required by claim 10, are a different group of messages than “all received messages”. In response, it is noted that cited paragraph [0167] of Hoffner expressly recites that broker appliances can be consistent with each other and with a defined topic structure, so that published messages on any defined topic are properly routed and received by a designated host broker appliance. Applicant is urged to further describe, in the claim, features of the generic subscription service set up by the data provision component for any associating subject in such a way which is distinguished from the generic subscription service set up by the brokers in Hoffner for any associating topic in order to overcome this rejection.
	Lastly, Applicant argues that Hoffner, Ciccarelli and Trossen, either alone or in combination, also do not teach or disclose “requesting, by the data provision component, the process data from a process data memory”. Applicant notes that Hoffner discloses that brokers can receive published messages directly or indirectly from external entities 76 or 77 and provide the received published messages, through the gateway, to subscribed clients, but argues that the external entities are not process data memories, and that Hoffner does not teach the broker requesting process data. It is again believed that Applicant’s basis for this argument relies on an alleged distinction between the process data of a request message in the claim and the subscribed to data of a request message in the applied references, however it is again noted that the claim is silent regarding any distinguishing features of the process data. Therefore, it is submitted that any memory containing processed data associated with a subject of a request message is within the scope of a data process memory. It is additionally noted that while it has been submitted that Hoffner does teach the brokers receiving data equivalent to the process data from a process data memory, it is the Ciccarelli reference which is relied upon for explicitly teaching an agent that requests, or interrogates, a memory database for the process data requested by a request message.
	It is therefore submitted that the teachings of the applied references are within the scope of the broadest reasonable interpretation of the claim language, and the rejection is therefore maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 10-13, 17-19, 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner et al. (US 2018/0167476) in view of Ciccarelli (US 6,009,422) and in further view of Trossen (US 2004/0128344).

Regarding claim 10, Hoffner teaches a method for event-controlled retrieval of process data using a message broker set up for a publication/subscription service, the method comprising: 
generating, by a data retrieval component (clients 11A-11N), a request message that contains an associating subject and transmitting the request message to the message broker (the messaging gateway receives a subscription request from a requesting gateway client (e.g., 11n). As described herein, a subscription request can include a topic identifier that indicates the topic or topics that gateway client 11n requests to subscribe to, [0092]; a gateway client 11B can establish a client connection with messaging meta-broker gateway 401, and follow up with a subscription request on a topic “orange”, [0118]);
publishing, by the message broker, the request message (The software-based meta broker gateway can simultaneously connect to multiple brokers (e.g., of different types) and can route messages to any one or more connected brokers, allowing a single published message from a client to be efficiently distributed to multiple and disparate consumers, [0028]; The message can be routed to the corresponding adapter in the broker interface layer 180, and thence to the corresponding attached broker or appliance in the broker layer 80, [0042]; Subscription requests can be routed to appropriate brokers based on topic or topics, [0045]);
setting up, by the data retrieval component, the message broker (messaging gateway 101A), or the data retrieval component and the message broker, a subscription for response messages to be received from a data provision component, the response messages containing the associating subject of the request message (The meta broker maintains records of which clients are subscribed to which topics in a subscription mapping repository, so that messages of subscribed topics (denoted in this disclosure as “subscribed messages” for brevity) can be correctly forwarded to the subscribing clients, [0032]; The messaging gateway 101A can maintain a subscription mapping repository 164 that associates topics and/or topic patterns with subscribing clients. The subscription mapping repository 164 can be updated as subscription requests are received, and the mapping 164 can be accessed to route messages from broker layer 80 to correct client destinations, [0048]; Messaging gateway 101A can update its subscription repository 164 (process block 950), so that at a later phase it is able to determine which gateway clients are subscribed to a particular topic, [0127]);
setting up, by the data provision component, a generic subscription service at the data provision component for messages that contain any associating subject (Messaging meta broker gateway 401 can register with a security adapter 44A, and can also register a connection with messaging host 82A, [0120]; broker appliances can be configured to be consistent with the meta broker gateway’s topic mapping repository, while other broker appliance can accept all received messages, [0125]; Configuration of a messaging meta-broker gateway and other broker appliances in a publish-subscribe environment can be consistent with each other and with a defined topic structure, [0167]);
receiving, by the data provision component (broker 80 of FIG. 1), the request message published with the associating subject (a subscription request on a topic “orange” which is routed by messaging meta-broker gateway 401 to broker 82B, [0118]) and in response to the receiving of the request message, by the data provision component, setting up a publication/subscription service at the data provision component for messages that contain the associating subject of the request message (the broker sees the meta broker gateway is the subscriber to the topic, [0032]; a broker can host dedicated client queues for one or more clients. In some examples with dedicated queues, the broker can hold the client subscription information and populate the client’s queue as published messages arrive, [0033]; when the external broker client publishes a message on topic “orange” to broker 82B, the broker 82B delivers the message to its subscriber, messaging meta-broker gateway 401, [0118]; broker such as 84 can receive an indication that messaging gateway 101A is subscribed to a topic or topic pattern, [0127]); 
receiving, by the data provision component, process data from a process data memory (Brokers B 84 or C 86 can receive published messages directly or indirectly from external entities 76 or 77, and provide them through Messaging Gateway 101A to clients, [0041]);
providing, by the data provision component, the process data requested by the request message generated by the data retrieval component (Brokers B 84 or C 86 can receive published messages directly or indirectly from external entities 76 or 77, [0041]; Within broker appliances or also within a meta broker, dedicated queues can be maintained based on client devices, topics, or customers, [0177]);
providing a response message containing the provided process data and the associating subject of the request message (The subscribed message includes a topic, which can be (but need not be) the same topic associated with the message when it was published, [0044]; The topic identifier 730 (or simply “topic”) categorizes the message, which allows the message to be delivered to appropriate brokers and subscribers, [0062]; the message has a topic “apple,”, [0099]);
transmitting the response message to the message broker (when the external broker client publishes a message on topic “orange” to broker 82B, the broker 82B delivers the message to its subscriber, messaging meta-broker gateway 401, [0118]; the messaging gateway receives a subscribed message from a broker according to the subscription (e.g., a broker sends the message as a result of the earlier subscription request, which was accepted by the broker), [0099]); and 
conveying a response message published using the publication/subscription service to the data retrieval component via the message broker (if the broker transmits a message just once to the meta broker gateway, the meta broker gateway can then forward the message separately to various subscribed clients over their respective client-side connections, [0032]; At 370, the message is distributed to internally subscribed gateway clients according to the records in the subscription mapping repository, [0100]; messaging meta-broker gateway 401, which in turns accesses its subscription repository to deliver the message to subscribers of topic “orange,” including gateway client 11B, [0118]).  
However, Hoffner does not explicitly disclose the data provision component requesting the process data from the process data memory or generating the response message.
Ciccarelli teaches requesting, by a data provision component, process data from a process data memory (The agent 14 responds to the queries provided by the search broker. Each agent is programmed to interface with one or more search engines 16 and their related databases. The Agent parcels the search queries to search engines, according to GQL expressions, which interrogate their respective databases to identify documents which satisfy the terms of the search request, column 6 lines 27-33); and
 generating a response message containing provided process data and the associating subject of a request message (a HitList construction unit 50 which evaluates the set of search results and constructs a Hitlist of document as a response to the partial queries representative of the entire or single user query. The search result sets are logically modified in an Operations processing unit into a single result set for the entire query using Query Processing Logic (Q6), column 7 lines 49-55; A document retrieval unit 58 retrieves the requested documents present in the result set and packages the query results and retrieved documents for return to the broker which passes them on to the client, column 7 lines 59-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a step of a back end device searching for and requesting information from data sources and constructing messages based on the results in the system/method of Hoffner as suggested by Ciccarelli in order for the back end device to retrieve desired information from database memories and provide a broker with appropriately processed and relevant data associated a client query. One would be motivated to combine these teachings to efficiently obtain information from multiple, heterogeneous sources on a network so that the broker can relay a formatted version of information to clients which have subscribed to or requested information on a particular topic. 
However, Hoffner-Ciccarelli do not explicitly disclose checking, by the data provision component, whether a request for the process data of the request message is resolvable by the data provision component. 	
Trossen teaches checking, by a data provision component, whether a request for process data of a request message is resolvable by the data provision component (Upon reception of SUBSCRIBE message 70, for a requested event, SIP event server 14 checks its local subscription database 35 for matching entries, [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a server to check its local database in the system/method of Hoffner-Ciccarelli as suggested by Trossen in order to determine whether it has content to provide in response to a request. One would be motivated to combine these teachings for the server to search and identify any stored content relevant to a subscription request and provide the content accordingly.

Regarding claim 11, Hoffner teaches the method of claim 10, wherein a query syntax contained in the request message is formulated in a database-agnostic manner (protocols can include MQTT over WebSocket AMQP (Advanced Message Queueing Protocol), OpenMAMA (Open Middleware Agnostic Messaging API), STOMP (Streaming Text-Oriented Messaging Protocol), any variants or derivatives, and/or other open, proprietary, or standard protocols, [0039]).  
	
Regarding claim 12, Hoffner teaches the method of claim 11, wherein the query syntax of the request message (a first subscription request for “apple,” the “apple” subscription cluster contains a single subscription request. The subscription mapping repository can contain multiple, even many, clusters of subscriptions for “apple,” “orange,” “a*” and so forth, [0098]) is structure-forming for the provided process data in the response message (receives a subscribed message from a broker according to the subscription (e.g., a broker sends the message as a result of the earlier subscription request, which was accepted by the broker). The subscribed message is within the scope of the subscribed topic, [0099]).  

Regarding claim 13, Hoffner teaches the method of claim 10, wherein the publication/subscription service is implemented using a message queueing telemetry transport protocol (Supported client protocols can include MQTT (Message Queuing Telemetry Transport), [0039]; a protocol can take the form of a messaging protocol, such as MQTT (Message Queuing Telemetry Transport), [0070]).  

Regarding claim 17, Hoffner teaches the method of claim 10, wherein the process data memory is in the form of: 
a nonvolatile memory in computer systems; 
a volatile memory in computer systems; 4Attorney Docket No.: I 1371-20148A (201 8P22228WOUS) 
a computer-system-internal database; 
a computer-system-external database; 
an externally accessible database; 
or any combination thereof (One broker type can be well-suited for feeding messages into a big-data archive, while another broker type can be well-suited to feeding messages to multiple mid-scale databases for access by applications and analytic tools, [0027]).  

Regarding claim 18, Hoffner teaches the method of claim 11, wherein the publication/subscription service is implemented using a message queueing telemetry transport protocol (Supported client protocols can include MQTT (Message Queuing Telemetry Transport), [0039]; a protocol can take the form of a messaging protocol, such as MQTT (Message Queuing Telemetry Transport), [0070]).  

Regarding claim 19, Hoffner teaches the method of claim 12, wherein the publication/subscription service is implemented using a message queueing telemetry transport protocol (Supported client protocols can include MQTT (Message Queuing Telemetry Transport), [0039]; a protocol can take the form of a messaging protocol, such as MQTT (Message Queuing Telemetry Transport), [0070]).  

Regarding claim 24, Hoffner teaches the method of claim 12, further comprising receiving, by the data provision component, the process data from a process data memory (Brokers B 84 or C 86 can receive published messages directly or indirectly from external entities 76 or 77, and provide them through Messaging Gateway 101A to clients, [0041]).  
	However, Hoffner does not explicitly disclose the data provision component requesting the process data from the process data memory.
	Ciccarelli teaches requesting, by a data provision component, process data from a process data memory (The agent 14 responds to the queries provided by the search broker. Each agent is programmed to interface with one or more search engines 16 and their related databases. The Agent parcels the search queries to search engines, according to GQL expressions, which interrogate their respective databases to identify documents which satisfy the terms of the search request, column 6 lines 27-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a step of a back end device searching for and requesting information from data sources in the system/method of Hoffner as suggested by Ciccarelli in order for the back end device to retrieve desired information from database memories. One would be motivated to combine these teachings to efficiently obtain information from multiple, heterogeneous sources on a network.

Regarding claim 25, Hoffner teaches the method of claim 24, wherein the process data memory is in the form of: 
a nonvolatile memory in computer systems; 
a volatile memory in computer systems; 
a computer-system-internal database; 
a computer-system-external database; 
an externally accessible database; or 
any combination thereof (One broker type can be well-suited for feeding messages into a big-data archive, while another broker type can be well-suited to feeding messages to multiple mid-scale databases for access by applications and analytic tools, [0027]).

Regarding claim 27, Hoffner-Ciccarelli do not explicitly disclose the method of claim 10, wherein checking whether the request of the request message is resolveable by the data provision component comprises searching process data memories for results for the request.  
	Trossen teaches wherein checking whether the request of the request message is resolveable by the data provision component comprises searching process data memories for results for the request (Upon reception of SUBSCRIBE message 70, for a requested event, SIP event server 14 checks its local subscription database 35 for matching entries, [0058]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a server to check its local database in the system/method of Hoffner-Ciccarelli as suggested by Trossen in order to determine whether it has content to provide in response to a request. One would be motivated to combine these teachings for the server to search and identify any stored content relevant to a subscription request and provide the content accordingly.

Regarding claim 28, Hoffner does not explicitly disclose the method of claim 27, further comprising translating the request of the request message into a database-specific database query.
	Ciccarelli teaches translating the request of the request message into a database-specific database query (Each search engine translates the partial queries into database grammar for searching purposes, column 1 lines 66-67 – column 2 lines 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to translate queries in the system/method of Hoffner as suggested by Ciccarelli because one would recognize that different databases utilize different languages and grammar. One would be motivated to combine these teachings because including translation capability would allow for efficient database searching and increased system versatility.
	However, Hoffner-Ciccarelli do not explicitly disclose checking the request of the request message is resolveable by the data provision component.
	Trossen teaches a request message when, based on the checking, the request of the request message is resolveable by the data provision component (If there are any matching entries, it returns such information to service/content provider 12 in the message body of a NOTIFY message 74, which is forwarded to the service/content provider via SIP proxies 20, 24, [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a server to check its local database in the system/method of Hoffner-Ciccarelli as suggested by Trossen and retrieve appropriate content when there are matches. One would be motivated to combine these teachings for the server to search and identify any stored content relevant to a subscription request and provide the content accordingly.


6.	Claims 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner-Ciccarelli-Trossen in view of Hawkins et al. (US 2010/0241717).

Regarding claim 14, Hoffner-Ciccarelli-Trossen do not explicitly disclose the method of claim 10, wherein the publication/subscription service is implemented using a data distribution service protocol.  
	Hawkins teaches wherein a publication/subscription service is implemented using a data distribution service protocol (a transport protocol in the form of the wire protocol Real-time publish/subscribe (RTPS) supporting Data Distribution Service (DDS), [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize data distribution service protocol in the system/method of Hoffner-Ciccarelli-Trossen as suggested by Hawkins to provide a flexible publish subscribe architecture. One would be motivated to combine these teachings because DDS is a scalable, extensible and efficient standard suitable to support interoperability between subscribing and publishing computer systems.

Regarding claim 20, Hoffner-Ciccarelli-Trossen do not explicitly disclose the method of claim 11, wherein the publication/subscription service is implemented using a data distribution service protocol.  
	Hawkins teaches wherein a publication/subscription service is implemented using a data distribution service protocol (a transport protocol in the form of the wire protocol Real-time publish/subscribe (RTPS) supporting Data Distribution Service (DDS), [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize data distribution service protocol in the system/method of Hoffner-Ciccarelli-Trossen as suggested by Hawkins to provide a flexible publish subscribe architecture. One would be motivated to combine these teachings because DDS is a scalable, extensible and efficient standard suitable to support interoperability between subscribing and publishing computer systems.

Regarding claim 21, Hoffner-Ciccarelli-Trossen do not explicitly disclose the method of claim 12, wherein the publication/subscription service is implemented using a data distribution service protocol.  
Hawkins teaches wherein a publication/subscription service is implemented using a data distribution service protocol (a transport protocol in the form of the wire protocol Real-time publish/subscribe (RTPS) supporting Data Distribution Service (DDS), [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize data distribution service protocol in the system/method of Hoffner-Ciccarelli-Trossen as suggested by Hawkins to provide a flexible publish subscribe architecture. One would be motivated to combine these teachings because DDS is a scalable, extensible and efficient standard suitable to support interoperability between subscribing and publishing computer systems.


7.	Claims 15, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner-Ciccarelli-Trossen in view of Oberstein et al. (US 2016/0182667).

Regarding claim 15, Hoffner-Ciccarelli-Trossen do not explicitly disclose the method of claim 10, wherein the publication/subscription service is implemented using a web application messaging protocol.  
	Oberstein teaches wherein a publication/subscription service is implemented using a web application messaging protocol (the protocol which implements both a Call-and-Register and a Publish-and-Subscribe messaging pattern, and which is used as part of the connection between application components and an application router, is the Web Application Messaging Protocol (WAMP), [0114]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize web application messaging protocol in the system/method of Hoffner-Ciccarelli-Trossen as suggested by Oberstein to support publish and subscribe messaging patterns. One would be motivated to combine these teachings to implement a language agnostic, open standard protocol for real-time message exchange between separated components that need to communicate about a specified topic. 

Regarding claim 22, Hoffner-Ciccarelli-Trossen do not explicitly disclose the method of claim 11, wherein the publication/subscription service is implemented using a web application messaging protocol.  
Oberstein teaches wherein a publication/subscription service is implemented using a web application messaging protocol (the protocol which implements both a Call-and-Register and a Publish-and-Subscribe messaging pattern, and which is used as part of the connection between application components and an application router, is the Web Application Messaging Protocol (WAMP), [0114]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize web application messaging protocol in the system/method of Hoffner-Ciccarelli-Trossen as suggested by Oberstein to support publish and subscribe messaging patterns. One would be motivated to combine these teachings to implement a language agnostic, open standard protocol for real-time message exchange between separated components that need to communicate about a specified topic. 

Regarding claim 23, Hoffner-Ciccarelli-Trossen do not explicitly disclose the method of claim 12, wherein the publication/subscription service is implemented using a web application messaging protocol.  
Oberstein teaches wherein a publication/subscription service is implemented using a web application messaging protocol (the protocol which implements both a Call-and-Register and a Publish-and-Subscribe messaging pattern, and which is used as part of the connection between application components and an application router, is the Web Application Messaging Protocol (WAMP), [0114]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize web application messaging protocol in the system/method of Hoffner-Ciccarelli-Trossen as suggested by Oberstein to support publish and subscribe messaging patterns. One would be motivated to combine these teachings to implement a language agnostic, open standard protocol for real-time message exchange between separated components that need to communicate about a specified topic. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nixon et al. 		US 2018/0107179 – subscribing remote devices to process control data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451